Citation Nr: 0006364	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  What evaluation is warranted for the period from November 
4, 1997, for bulimia.

3.  What evaluation is warranted for the period from November 
4, 1997, for fibromyalgia.

4.  What evaluation is warranted for the period from November 
4, 1997, for post-traumatic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

As noted by the RO in the November 1998 supplemental 
statement of the case, the veteran withdrew her appeal for 
entitlement to service connection for residuals of a cesarean 
section on the record at the August 1998 hearing at the RO.  
The RO also noted in the November 1998 supplemental statement 
of the case that, in November 1998, the veteran submitted a 
VA Form 21-4138 in which she withdrew her increased rating 
claims for dysthymia, intervertebral disc syndrome, Meniere's 
disease with hearing loss and vertigo, and a bilateral wrist 
disorder.  However, she specifically continued her appeal for 
the issues listed on the title page of this decision.  
Therefore, the Board will address these issues in decision 
below.

The RO further noted in the November 1998 supplemental 
statement of the case that the veteran had not withdrawn the 
issue of entitlement to service connection for amputation of 
three or more toes of the right foot, not to include the 
great toe, and, therefore, it was still on appeal.  The Board 
notes, however, that the hearing officer granted service 
connection for this disorder in an August 1998 decision.  
Therefore, given that this issue has been resolved in the 
veteran's favor, and no other issue concerning that 
disability has been developed for appeal, the Board will not 
address it further.  

The issue concerning entitlement to a compensable evaluation 
for a cervical spine disability will be addressed in the 
remand that follows this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
respiratory disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The veteran's service-connected bulimia is not 
manifested by incapacitating episodes of up to two weeks 
total duration per year, requiring bed rest and treatment 
by a physician. 

3.  The veteran's service-connected fibromyalgia is 
manifested by complaints of muscle pain and fatigue 
resulting in no pertinent symptoms present more than one-
third of the time.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The schedular criteria for a compensable evaluation from 
November 4, 1997 for bulimia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9521 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent from November 4, 1997 for fibromyalgia have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40-4.46, 
4.71a, Diagnostic Code 5025 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for a respiratory 
disorder.  The legal question to be answered initially, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
she has not presented a well-grounded claim, her appeal must 
fail and there is no duty to assist her with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability. Such 
a nexus must be shown by medical evidence. See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Claims for Veterans Appeals 
(the Court), lay observation is competent.

The veteran's service medical records show various 
respiratory complaints.  For example, in November 1986 she 
was assessed with sinusitis.  Nevertheless, an x-ray study of 
her sinuses was negative.  In August 1992, she was assessed 
with sinusitis again.  An August 1993 outpatient note is 
negative for asthma.  In January 1997 she was assessed with 
bronchitis due to a cough she had had for two weeks.  A 
Medical Evaluation Board report, apparently written in the 
summer of 1997, notes by history that the service last 
treated the veteran for sinusitis in August 1992 with no 
recurrence.  The September 1997 service retirement 
examination report is negative for respiratory pathology.  

Post service medical records are negative for bronchial 
asthma.  For example, a September 1998 VA respiratory 
examination report, which includes x-ray studies of the chest 
and sinuses, is negative for pathology of the respiratory 
system.  The Board notes that, although the same VA examiner 
in a different September 1998 evaluation report diagnosed 
chronic sinusitis, he stated that there was no tenderness of 
the sinuses and no discharge from the nasal mucosa.  He also 
stated that he had to check a sinus film to rule out chronic 
sinusitis.  The x-ray studies of the chest and sinuses were 
negative.  In addition, no medical examiner has related any 
claimed sinus or respiratory disability to the veteran's 
service.  As noted above, competent evidence of a current 
disability that is medically linked to service is essential 
in establishing a well-grounded claim.  Hence, without 
competent evidence that a current respiratory disorder is 
linked to service, this claim is not well grounded.  Epps.  

The veteran testified in August 1998 that she did not recall 
ever being diagnosed with a respiratory disorder while in 
service, although once someone on a service hospital staff 
once told her that she had asthma.  The service medical 
records, however, do not confirm this.  Nevertheless, there 
is no medical evidence of record that establishes that the 
veteran currently has asthma.  

With respect to the foregoing the Board notes that, while the 
veteran claims that she developed a respiratory disorder 
either during or as a result of her service, she has offered 
no competent evidence to establish such a relationship, other 
than her own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show the veteran with a chronic respiratory 
disorder during service.  Although she was treated for 
sinusitis in August 1992, and bronchitis in January 1997, 
these disorders did not recur.  Moreover, although a VA 
examiner diagnosed her with chronic sinusitis in September 
1998, he had no diagnostic findings to support such a 
finding, and in addition he did not relate any findings to 
service.  Hence, the veteran has provided no competent 
evidence that her claimed chronic sinusitis is in anyway 
related to her period of service.  The Board finds, 
therefore, that she has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  38 
U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.

Contrary to the belief of the veteran and her representative 
that VA should develop this claim further, the Board notes 
that, absent the submission and establishment of a well-
grounded claim, VA cannot undertake to assist an appellant in 
developing facts pertinent to that claim.  Morton v. West, 12 
Vet. App. 477, 486 (1999).  Hence, the benefit sought on 
appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete her 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

II.  Original ratings

The veteran is appealing the original disability evaluations 
assigned following the award of service connection, and, as 
such, the claims are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In such a 
case as this, it is not the present level of disability that 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, which includes various VA 
examination reports, the Board is satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Factual background

The service medical records indicate that the veteran was 
treated for bulimia and fibromyalgia.  VA outpatient records 
from April to September 1998 reflect treatment for bulimia 
and fibromyalgia.  

In August 1998, the veteran appeared before a hearing officer 
at the RO and testified with respect to her service-connected 
disabilities, and provided the following information.  She 
had been employed since leaving service.  She worked as a 
para-professional in the educational system during the school 
year, and as a waitress during the summer.  She had not seen 
a doctor since her discharge.  With respect to bulimia, she 
would binge eat daily and use laxatives about 2-3 times a 
week, however, she had not been treating with a medical 
professional.  She had missed work on two occasions due to 
this problem.  With respect to fibromyalgia, she described 
constant pain in multiple joint, including the knees, ankles, 
wrists, and shoulders.  Not all of the joints would hurt at 
the same time.  The pain was constant and the only change she 
described was increased intensity.  Her medication helped her 
sleep.  

The Board notes that in September 1998, a VA examiner 
evaluated the veteran with respect to her service-connected 
disabilities on appeal.  The examiner indicated that he had 
reviewed the claims file prior to seeing the veteran.  With 
respect to bulimia, the examiner noted by history that the 
veteran had experienced this condition since 1995.  In March 
1995, she was hospitalized for a month.  She had never had 
parental nutrition or tube feeding.  She indicated that she 
used laxatives but did not force vomit.  She described 
periods of incapacitation that required bed rest.  These 
occurred about every other month.  Her current treatment 
involved meeting with a social worker.  She indicated that 
she had lost time from work due to her eating disorder, 
totaling approximately two days over the last year.  Physical 
evaluation revealed that she weighed 231 pounds.  She stated 
that her weight fluctuated between 230 and 245 pounds.  She 
described that she would binge eat daily and take laxatives.  
As noted, she never force vomited.  The examiner observed 
that the veteran appeared to be competent and able to perform 
all activities of daily living, including her financial 
affairs.  The diagnosis was bulimia. 

With respect to fibromyalgia, the veteran indicated that 
walking or exercising precipitated the pain.  Her duties as a 
waitress aggravated the disorder immensely.  She would rest 
and take anti-inflammatories to alleviate the pain.  She 
remarked that the disorder affected her in many ways.  For 
example, her back hurt the most, manifested by muscle 
weakness and stiffness.  Her back was in constant spasm rated 
as 4 out 10.  Flare-ups, which occurred once a month, were 9 
out of 10.  She had unexplained fatigue when she rested on 
the weekends.  Her medications included Pamelor, for 
depression, and Motrin, for pain.  She also participated in 
physical therapy.  Physical examination revealed a slightly 
tender trapezius muscle and medial scapula border.  The 
bilateral lower extremities were not tender.  The examiner 
determined that her muscle strength was good throughout.  The 
diagnoses were fibromyalgia, diagnosed but not confirmed, and 
myalgia of undetermined etiology.


B.  Analysis

1.  Bulimia

The regulations provide that a noncompensable rating is 
warranted for binge eating followed by self-induced 
vomiting or other measures to prevent weight gain, or 
resistance to weight gain even when below expected 
minimum weight, with diagnosis of an eating disorder but 
without incapacitating episodes; and a 10 percent rating 
is warranted for binge eating followed by self-induced 
vomiting or other measures to prevent weight gain, or 
resistance to weight gain even when below expected 
minimum weight, with diagnosis of an eating disorder and 
incapacitating episodes of up to two weeks total duration 
per year.  38 C.F.R. § 4.130, Diagnostic Code 9521.  
Furthermore, the regulation defines an incapacitating 
episode as a period during which bed rest and treatment 
by a physician are required.  Id. 

Applying the facts to the law, the Board finds that the 
preponderance of evidence is against a compensable rating 
for bulimia because there is no competent evidence that 
she has been diagnosed with incapacitating episodes of up 
to two weeks total duration per year due to her eating 
disorder.  Furthermore, the regulation requires bed rest 
and treatment by a physician.  There is no evidence of 
this.  Instead, she testified that she had not sought 
medical treatment for this disorder, except for talking 
to a social worker.  Thus, although she indicated that 
she lost two days from work in the last year, this is not 
competent evidence because there is no evidence that she 
had bed rest and treatment by a physician.  Therefore, 
the preponderance of evidence is against a compensable 
rating for bulimia.    

Furthermore, the evidence does not demonstrate that a 
compensable rating is warranted for any period of time from 
the effective date of the veteran's claim for service 
connection for bulimia to the present so as to warrant a 
"staged" rating.  For the reasons stated, the Board finds 
that a compensable rating for service-connected bulimia is 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9521.

2.  Fibromyalgia

The service-connected disability at issue has been described 
by the RO for rating purposes as fibromyalgia. "[F]ibro is a 
prefix denoting relationship to fibers: and "myalgia" is 
"muscular pain."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).

Under Diagnostic Code 5025 for fibromyalgia (fibrositis, 
primary fibromyalgia syndrome), with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesia, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, a 10 percent rating is 
for application when continuous medication is required for 
control and a 20 percent rating is for application when 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  

The Board finds that the preponderance of evidence is against 
a rating in excess of 10 percent for fibromyalgia because 
there is no competent evidence that she experienced 
exacerbations at any time since discharge that were present 
more than one third of the time.  For example, she reported 
to the VA examiner in September 1998 that the pain would 
flare-up once a month.  Although the daily pain was constant, 
she took pain medication for relief.  Thus, by her own 
statements, she did not experience exacerbations at any time 
since discharge that were present more that one third of the 
time.  Moreover, the VA examiner did not find that the 
exacerbations were present more than one third of the time.  
Therefore, without competent evidence establishing that the 
veteran experienced exacerbations more than one third of the 
time, a rating in excess of 10 percent for fibromyalgia is 
not warranted.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  In reaching this decision 
the Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 as interpreted in DeLuca, however, a rating in excess of 
10 percent is not warranted for several reasons.  First, 
muscle pain and fatigue are essential elements of 
fibromyalgia.  Thus, the Board has already factored them into 
the current 10 percent rating.  Second, as noted above, the 
medical evidence of record fails to show that the symptoms 
are episodic with exacerbations that are present more than 
one-third of the time.  Thus, a rating in excess of 10 
percent is not warranted pursuant to 38 C.F.R. §§ 4.40, 4.45 
as interpreted in DeLuca.

Furthermore, the evidence does not demonstrate that a rating 
in excess of 10 percent is warranted for any period of time 
from the effective date of the veteran's claim for service 
connection for fibromyalgia to the present so as to warrant a 
"staged" rating.  While the evidence of record reflects that 
the veteran experienced constant pain, it has not interfered 
with her ability to work.  The evidence otherwise shows an 
overall picture of chronic and continuous pain, specifically 
in the low back, but without significant exacerbation.  For 
the reasons stated, the Board finds that a rating for 
service-connected fibromyalgia in excess of the currently 
assigned 10 percent rating is not warranted.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40-4.46, 4.71a, Diagnostic Code 
5025.


ORDER

Service connection for a respiratory disorder is denied.

Entitlement to a compensable evaluation from November 4, 1997 
for bulimia is denied.

Entitlement to a rating in excess of 10 percent from November 
4, 1997 for fibromyalgia is denied.


REMAND

The veteran's post-traumatic arthritis of the cervical spine 
is currently rated as noncompensable.  38 C.F.R. § 4.71a 
Diagnostic Code 5290.  Under Diagnostic Code 5290, a slight 
limitation of the cervical spine warrants a 10 percent 
evaluation; and a moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  The Board 
notes that while the veteran underwent a VA orthopedic 
examination in September 1998, her cervical spine disability 
was not evaluated.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for her cervical 
spine disability recently.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.   Once received, these records 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected cervical 
spine disability.  The veteran should be 
informed of the possible consequences 
under 38 C.F.R. § 3.655 (1999) if she 
fails to report for the scheduled 
examination.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the examiner 
should note any muscle spasms, 
tenderness, or atrophy.  The examiner 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of her neck.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
See 38 C.F.R. § 4.40 (1999) (functional 
loss may be due to pain, supported by 
adequate pathology). The 



examiner is requested to completely 
review the claims folder prior to the 
examination, and to clearly differentiate 
all manifestations referable solely to 
the veteran's service-connected cervical 
spine disability.  A complete rationale 
for all opinions and conclusions 
expressed should be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal, consistent with the 
staged rating provisions of the decision 
in Fenderson v. West, 12 Vet. App. 119 
(1999), and DeLuca v. Brown, 8 Vet. App. 
202 (1995).   





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO; however she is informed that she may submit 
additional evidence in support of her claim during the period 
that her claim is in remand status should she so desire.  



		
	NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals



 

